REISSUED FOR PUBLICATION

FEB 22 2022
OSM
U.S. COURT OF FEDERAL CLAIMS

In the ited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 21-1777V

eR RR RR KOR OR oe eR OF OR ROK OR OR OR ROR OR Ok RO

*
TOMMY E. MARTIN, 7 Filed: January 24, 2022
*
Petitioner, 7
*
Vv *
*
SECRETARY OF HEALTH AND 7
HUMAN SERVICES 7
*
Respondent. 7

ok
KREKK KEK KK KK KKK KKK KKK KK KOK

ORDER CONCLUDING PROCEEDINGS

On January 24, 2022, pursuant to Vaccine Rule 21(a), Petitioner filed a notice of voluntary
dismissal in the above-captioned case. See Notice, dated Jan. 24, 2022 (ECF No. 21).

Respondent has not filed a Rule 4(c) Report in this case, making dismissal appropriate
under Rule 21(a)(1)(A). Accordingly, pursuant to Vaccine Rule 21(a)(3), the above-captioned case
is hereby dismissed without prejudice. The Clerk of the Court is hereby instructed that a
judgment shall not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED. }
Zh—

Brian H. Corcoran
Chief Special Master